                  Case 3:19-cv-00301-SDD-RLB             Document 269       07/21/21 Page 1 of 3




                                      UNITED STATES DISTRICT COURT

                                      MIDDLE DISTRICT OF LOUISIANA

       JOHN POULLARD (#98999)
                                                                                  CIVIL ACTION
       VERSUS
                                                                                  NO. 19-301-SDD-RLB
       JOHN BEL EDWARDS, ET AL.

                                              ORDER OF DISMISSAL

                  This matter came before the Court for a final pretrial conference on July 20, 2021. The

       Pretrial Conference was conducted by video conference and recorded pursuant to the Cares Act

       and this Court’s pandemic related General Order. The pro se Plaintiff, John Poullard, and counsel

       for the Defendants appeared.

                  The Court addressed two pending Motions1 and, upon addressing the Plaintiff’s out of time

       addition of two additional trial witnesses2, the Plaintiff became belligerent and abusive. The Court

       has reviewed the video recording of the Plaintiff’s outburst and concludes that, for the following

       reasons, the Plaintiff’s case be and is hereby DISMISSED WITH PREJUDICE.

                  The Plaintiff repeatedly shouted profane and vulgar expletives of a most offensive and base

       nature and statements of a threatening nature, which will not be repeated herein. The Plaintiff’s

       behavior was both shocking and inexcusable.

                  Federal Rule of Civil Procedure 41 addresses Dismissals. Subsection (b) provides:

                          (b) Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or to
                          comply with these rules or a court order, a defendant may move to dismiss
                          the action or any claim against it. Unless the dismissal order states
                          otherwise, a dismissal under this subdivision (b) and any dismissal not
                          under this rule--except one for lack of jurisdiction, improper venue, or
                          failure to join a party under Rule 19--operates as an adjudication on the
                          merits.


       1
           R. Docs. 259 and 261.
       2
           R. Doc. 263.




JURY
        Case 3:19-cv-00301-SDD-RLB              Document 269         07/21/21 Page 2 of 3




       The Fifth Circuit has affirmed a Rule 41(b) dismissal with prejudice of a pro se plaintiff's

claims where the Court of Appeals found the plaintiff's conduct “inexcusable” insofar as he “used

vulgar and abusive language to refer to judicial officers, and he sent threatening e-mails to

opposing counsel.” Petito v. Brewster, 562 F.3d 761, 763 (5th Cir. 2009). The Court of Appeals

held that, “[u]nder these circumstances, the dismissal of his case, even despite his unsubstantiated

pleas of financial hardship and inability to appear at multiple show cause hearings, is by no means

an abuse of discretion. He cannot expect the protection of the very courts he abuses; nor should

he expect his action to proceed after debasing judicial proceedings with vulgar insults, or, more

worryingly, issuing threats to opposing counsel, conduct that may be criminal.” Id. The Fifth

Circuit explained that “[t]he right to bring claims before the courts is a sacred right in our republic.

But this right is not without limits. We are vested with the power, and we labor under the duty, to

protect judicial officers as well as those appearing in court on their own behalf and on behalf of

others. Such protection was required in this case due to [the plaintiff's] wrongful conduct, and

accordingly, his claims against the defendants, whether meritorious or not, have been forfeited.”

Id.

       Correspondingly, “[a]lthough the judicial system is generally accessible and open to all

individuals, abuse of the process may result in actions to protect the courts' ability to effectively

control the numerous matters filed therein.” Kaminetzky v. Frost Nat'l Bank of Houston, 881 F.

Supp. 276, 277 (S.D. Tex. 1995). But “district courts have an obligation to protect the orderly

administration of justice and prevent abuse of the court's process by frivolous and vexatious

litigants[, which means p]ro se litigants have ‘no license to harass others, clog the judicial

machinery with meritless litigation, and abuse already overloaded court dockets.’ ” Ruston v.
        Case 3:19-cv-00301-SDD-RLB              Document 269          07/21/21 Page 3 of 3




Dallas County, No. 3:07-cv-1076-D, 2008 WL 958076, at *2 (N.D. Tex. Apr. 9, 2008) (quoting

Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986)).

       Accordingly, courts have inherent authority “to protect the efficient and orderly

administration of justice and ... to command respect for [its] orders, judgments, procedures, and

authority.” In re Stone, 986 F.2d 898, 902 (5th Cir. 1993). “Included in this power is the authority

to levy sanctions in response to abusive litigation practices.” Id.

       This Court finds that pro se Plaintiff Poullard has forfeited his right to bring his claims

before this Court due to his abusive, vulgar, and profane behavior. The Court will not further

subject Court staff nor jurors to this behavior. Accordingly,

       IT IS ORDERED that this matter be and is hereby DISMISSED with PREJUDICE.

Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana on July 21, 2021.




                                             S
                                          CHIEF JUDGE SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA
